Case 3:19-cv-05711-EMC Document 80-3 Filed 05/21/21 Page 1 of 10




                Exhibit C
     Case 3:19-cv-05711-EMC Document 80-3 Filed 05/21/21 Page 2 of 10
                           Fred Heidarpour - March 3, 2021

1                          UNITED STATES DISTRICT COURT
2                        NORTHERN DISTRICT OF CALIFORNIA
3                                  ______________
4          ABANTE ROOTER AND PLUMBING, )
           INC., a California            )
5          corporation, individually     )
           and on behalf of all others )
6          similarly situated,           )No. 3:19-CV-05711
                                         )
7                     Plaintiff,         )
                                         )
8                vs.                     )
                                         )
9          TOTAL MERCHANT SERVICES,      )
           LLC, a Delaware limited       )
10         liability company,            )
                                         )
11                    Defendant.         )
                                         )
12
13
14                               REMOTE VIDEOTAPED DEPOSITION
15                                            OF
16                                     FRED HEIDARPOUR
17                                Wednesday, March 3rd, 2021
18                                    Orinda, California
19
20
21
22
23
24
25         Reported by:       Janie E. Wilkins, CSR No. 12497

                                                                Page 1

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 80-3 Filed 05/21/21 Page 3 of 10
                           Fred Heidarpour - March 3, 2021

1                                     APPEARANCES
2
3
4
5      For Plaintiff:                 Woodrow & Peluso, LLC
                                      BY MR. TAYLOR SMITH
6                                     Attorney at Law
                                      3900 East Mexico Avenue
7                                     Suite 300
                                      Denver, Colorado 80210
8                                     (720) 213-0675
                                      tsmith@woodrowpeluso.com
 9
10
11     For Defendant Total            Greenspoon Marder, LLP
       Merchant Services:             BY MR. LAWREN A. ZANN
12                                    Attorney at Law
                                      200 East Broward Boulevard
13                                    Site 1800
                                      Fort Lauderdale, Florida 33301
14                                    (954) 527-2427
                                      lawren.zann@gmlaw.com
15
16
17
18
19
20     The Videographer:              Terri Perkins
21
22
23
24
25

                                                                Page 2

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 80-3 Filed 05/21/21 Page 4 of 10
                           Fred Heidarpour - March 3, 2021

1                                    I    N    D    E    X
2
3      EXAMINATION BY                                               PAGE
4      MR. ZANN                                                          6
5      MR. SMITH                                                    288
6      MR. ZANN (Further)                                           290
7
8
9                                    EXHIBIT INDEX
10     Defendant's Exhibits
11     Exhibit 1       Notice of Deposition                              33
12     Exhibit 2       Complaint                                         72
13     Exhibit 3       E-mails from Aleks Meza                           94
14     Exhibit 4       E-mail from Leutrim Ismajli                       96
15     Exhibit 5       E-mail Communication                              99
16     Exhibit 6       Plaintiff's Objection and Response               116
                       to Defendant's Interrogatories
17
       Exhibit 7       Plaintiff's Supplemental Objection               118
18                     and Responses to Defendant's
                       Interrogatories
19
       Exhibit 8       Plaintiff's Second Supplemental                  120
20                     Objections and Responses
21     Exhibit 9       Printout of Website                              194
22     Exhibit 10      Phone bill for 10/20/18                          229
23     Exhibit 11      Phone bill for 4/19/19                           229
24     Exhibit 12      Document entitled AT&T Your                      229
                       detailed usage
25

                                                                Page 3

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 80-3 Filed 05/21/21 Page 5 of 10
                           Fred Heidarpour - March 3, 2021

1
                             I   N    D    E    X (Continued)
2
3
                                      EXHIBIT INDEX
4      Defendant's Exhibits
5      Exhibit 13      Document with AT&T Cycle Date                    229
                       of 10/20/18
6
       Exhibit 14      Retainer Agreement                               277
7
8
9
10
11
12
13     WITNESS INSTRUCTED NOT TO ANSWER:
14                                                       Page 26, Line 3
15
16
17
18
19
20
21
22
23
24
25

                                                                Page 4

                              Veritext Legal Solutions
                                   303-988-8470
     Case 3:19-cv-05711-EMC Document 80-3 Filed 05/21/21 Page 6 of 10
                           Fred Heidarpour - March 3, 2021

1           Q.   And you had used the date 2017.          Is there a      09:27:51

2    reason why you used a time frame of 2015 to 2017 when                09:27:54

3    discussing Andrew?                                                   09:27:58

4           A.   I started to get a call, tons of calls, and              09:27:59

5    that's what I'm saying is -- that's what I believe it                09:28:03

6    was in 2017 that we thought that we resolved the                     09:28:05

7    issue by not calling us.        And we got a -- I believe            09:28:10

8    we got an e-mail from counsel, from TMS that it -- it                09:28:13

9    looked like it's a promissory; that they're not going                09:28:17

10   to call you again, and we instructed them.             All of us     09:28:21

11   thought that's what is said; that we thought that we                 09:28:25

12   put it to bed, that's the end of it, but,                            09:28:28

13   unfortunately, it didn't happen.                                     09:28:31

14          Q.   So just using that as a point of reference,              09:28:33

15   that time period in approximately 2017 when -- to use                09:28:36

16   your term -- you put the issue to bed, from that time                09:28:41

17   forward, have you communicated with Andrew concerning                09:28:45

18   TMS?                                                                 09:28:47

19          A.   I don't recall.                                          09:28:48

20          Q.   Okay.   As it relates to -- well, let me ask             09:28:51

21   you this:     Has Andrew represented Abante in any of                09:28:56

22   its legal proceedings?                                               09:29:00

23          A.   I don't think so.                                        09:29:02

24          Q.   So as you sit here today, you don't                      09:29:05

25   recall -- Abante does not recall retaining your son,                 09:29:08

                                                                        Page 29

                               Veritext Legal Solutions
                                    303-988-8470
     Case 3:19-cv-05711-EMC Document 80-3 Filed 05/21/21 Page 7 of 10
                           Fred Heidarpour - March 3, 2021

1         Q.     Fast-forward two years to March 22nd, 2019,                10:39:08

2    you state you receive a call that you believe was                      10:39:13

3    directly placed by TMS; correct?                                       10:39:16

4         A.     Actually, the original was in 2018; was                    10:39:21

5    not 2019.                                                              10:39:24

6         Q.     Okay.    But your testimony when I had asked               10:39:25

7    you originally if you believe TMS directly called                      10:39:29

8    you, you stated "yes."       I asked you what's the basis              10:39:32

9    for that belief.       You provided two bases.        A                10:39:35

10   prerecorded call as well as an e-mail.            And then I           10:39:38

11   stated, "When did the prerecorded call occur?"             And         10:39:42

12   you told me, "After looking at your complaint that                     10:39:45

13   you believe it was March 22nd, 2019"; correct?                         10:39:47

14        A.     That is correct.                                           10:39:51

15        Q.     And that's where we are.       And that's why              10:39:52

16   we're focused on March 22nd, 2019.                                     10:39:54

17               Now you've just stated something occurred                  10:39:57

18   back in 2018.       Was that a prerecorded call that                   10:39:59

19   occurred in 2018?                                                      10:40:02

20        A.     No, sir.    That was the ATDS call that                    10:40:04

21   happened on 2018.                                                      10:40:08

22        Q.     We'll get to that one soon.         But staying            10:40:09

23   focused on the task at hand -- we're focused on the                    10:40:11

24   prerecorded telephone call that you just stated.               And     10:40:14

25   you stated that occurred on March 22nd, 2019.             Then         10:40:16

                                                                          Page 82

                                Veritext Legal Solutions
                                     303-988-8470
     Case 3:19-cv-05711-EMC Document 80-3 Filed 05/21/21 Page 8 of 10
                           Fred Heidarpour - March 3, 2021

1         A.     Again, when I -- when I'm not available, she            13:55:55

2    writes it probably on my notes.           I don't know.             13:55:59

3         Q.     And I appreciate that when you're not                   13:56:02

4    available that she steps in, but my question to you                 13:56:04

5    is do you recall discussing notes or the telephone                  13:56:08

6    call that preceded the sending of this e-mail with                  13:56:11

7    your wife?                                                          13:56:13

8         A.     It must be.     I don't know.      That's -- we         13:56:14

9    are 24/7 together.        How can I remember the                    13:56:17

10   conversation that we had three years ago?                           13:56:21

11        Q.     I don't know if you do or don't.           That's why   13:56:23

12   I'm asking you the question.                                        13:56:25

13        A.     I don't know.                                           13:56:27

14        Q.     Okay.   So you don't know if you communicated           13:56:27

15   with her.     Did you ever review the complaint prior to            13:56:29

16   it being filed?                                                     13:56:32

17        A.     Yes.                                                    13:56:34

18        Q.     And did you review the interrogatories prior            13:56:35

19   to signing the verification pages we discussed                      13:56:38

20   earlier?                                                            13:56:41

21        A.     Yes.                                                    13:56:42

22        Q.     So at any point in time in reviewing the                13:56:43

23   complaint or the interrogatory responses as it                      13:56:45

24   relates to the alleged call that occurred                           13:56:48

25   on June 24th, 2019, did you communicate with your                   13:56:51

                                                                     Page 184

                                 Veritext Legal Solutions
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 80-3 Filed 05/21/21 Page 9 of 10
                           Fred Heidarpour - March 3, 2021

1    of stopping the telemarketers, in this case you would           14:35:09

2    agree that you did not sue Triumph Merchant                     14:35:14

3    Solutions, LLC; correct?                                        14:35:20

4         A.     Whatever the complaints -- if the complaints        14:35:20

5    is not, it's not.                                               14:35:23

6         Q.     We can pull up the complaint if we want             14:35:24

7    because that's Exhibit 2.        But I would assume you         14:35:27

8    know who you sued.        Do you know who you sued in this      14:35:29

9    litigation?                                                     14:35:32

10        A.     Yes.     Total Merchant Services.                   14:35:33

11        Q.     So you would agree that you did not sue             14:35:35

12   Triumph Merchant Solutions, LLC; correct?                       14:35:37

13        A.     Because every -- every information that we          14:35:40

14   got from Triumph was under the Total Merchant                   14:35:42

15   Services.                                                       14:35:47

16        Q.     I understand that.      You've testified to that    14:35:47

17   earlier.     But my question to you is just having you          14:35:49

18   confirm, what I think is obvious, which is you did              14:35:51

19   not sue Triumph Merchant Solutions, LLC; correct?               14:35:53

20        A.     Right.                                              14:35:57

21        Q.     The actual entity who placed the telephone          14:35:57

22   call; correct?                                                  14:36:00

23        A.     On behalf of TMS, yes.                              14:36:01

24        Q.     And neither did you sue Christopher Judy;           14:36:03

25   correct?                                                        14:36:06

                                                                  Page 217

                                 Veritext Legal Solutions
                                      303-988-8470
     Case 3:19-cv-05711-EMC Document 80-3 Filed 05/21/21 Page 10 of 10
                           Fred Heidarpour - March 3, 2021

1            A.   Right.                                             14:36:08

2            Q.   So the actual telemarketers who placed the         14:36:08

3    call, for whatever reason, you elected not to sue;              14:36:12

4    correct?                                                        14:36:15

5            A.   They were working on behalf of TMS.                14:36:15

6            Q.   Well, that's what you're alleging, but --          14:36:18

7    my --                                                           14:36:21

8            A.   That's what the document shows.                    14:36:21

9            Q.   My question to you, though, is just having         14:36:23

10   you confirm that you chose, for whatever reason, not            14:36:27

11   to sue the actual entities that placed the telephone            14:36:31

12   call; correct?                                                  14:36:35

13           A.   Right.   Correct.   Because they were working      14:36:36

14   on behalf of TMS.                                               14:36:38

15           Q.   So when it comes to stopping the                   14:36:41

16   telemarketers, you're not actually taking action                14:36:42

17   against the people calling you; right?                          14:36:46

18           A.   No, Lawren, that's -- that's not a true            14:36:51

19   statement.      The people that are calling are working         14:36:53

20   on behalf of Total Merchant Services.                           14:36:56

21           Q.   So by suing Total Merchant Services, do you        14:36:59

22   think that is a detriment to Triumph from placing               14:37:03

23   telephone calls in the future?                                  14:37:07

24           A.   Definitely because according to Todd               14:37:09

25   Anderson, he said that he's going to tell the Total             14:37:13

                                                                  Page 218

                                Veritext Legal Solutions
                                     303-988-8470
